Citation Nr: 0918821	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died 
on June [redacted], 2003, as a result of pancreatic cancer, with an 
onset in 2002. 

2.  At the time of the Veteran's death, service-connection 
had been established for a left knee disability, rated at 30 
percent, effective from June 1954.  The evidence of record 
does not reflect that he had any claim for service connection 
pending.  

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the Veteran's death, nor is there 
competent medical evidence establishing that the cause of his 
death was incurred or aggravated in service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & West Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3. 312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim.  In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant in August 2004 and 
March 2006, VA informed the appellant of what evidence was 
required to substantiate her claim and of her and VA's 
respective duties for obtaining evidence.  The April 2004 
correspondence to the appellant was deficient in that it did 
not include the criteria for assignment of an effective date, 
in the event of award of the benefit sought, as required by 
the Court in Dingess/Hartman.  This information was provided 
in the March 2006 correspondence.  

In addition, the above referenced VA correspondence did not 
inform the appellant of the disabilities, if any, for which 
the Veteran was service-connected at the time of his death.  
The Board finds that this error has been rendered harmless, 
and the appellant has not been prejudiced by a lack of proper 
notice in accordance with Hupp.  In this regard, the Board 
notes that a statement of the case issued in November 2005 
identified the veteran's service-connected disability in 
effect at the time of his death, as well as the legal 
criteria, and the information and evidence, for consideration 
in substantiating the claim based on service-connected and 
nonservice-connected disability.  The appellant also 
demonstrated actual knowledge of the information and evidence 
needed as she submitted personal statements and medical 
evidence that the Veteran's prescribed treatment for his 
service-connected knee disability was a contributing factor 
in his development of pancreatic cancer; therefore, the Board 
finds that the appellant was not prejudiced.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although notice was provided to 
the appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notice.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, service treatment records 
(STRs), private medical opinions, a VA medical opinion, and 
internet articles.  Additionally, the claims file contains 
the appellant's statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  

The Board notes that a letter dated in October 2004 from Dr. 
B.E. indicates that he has included some of the Veteran's 
medical records with the letter; however no enclosures are 
listed on the letter.  The letter from Dr. B.E. was submitted 
along with the appellant's VA Form 21-4138, in which she 
notes that she is submitting Dr. B.E's statement, and three 
articles from the internet.  She does not note that she is 
submitting any medical records.  The Board notes that there 
is no assertion, nor evidence of record, that the Veteran's 
private medical records contain evidence of a link between 
the Veteran's treatment for knee pain and pancreatic cancer.  
Inasmuch as the appellant, Dr. B.E., and the appellant's 
representative have not argued or averred that there is 
anything in the medical records which would indicate that the 
Veteran's prescribed treatment for his service-connected left 
knee was casually related to the Veteran's death, there is no 
basis for the Board to find that the appellant is prejudiced 
by a lack of such records. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

There are some disabilities, including pancreatic cancer, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record, the official history of 
each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).



Service Connection-Cause of Death

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Analysis

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran died in June 2003.  A certified copy of the 
Certificate of Death lists the immediate cause of death as 
pancreatic cancer with an onset of 2002.  No other causes or 
underlying causes are listed.  An autopsy was not performed.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, pancreatic cancer, or any other condition of 
the pancreas.  A March 1952 physical examination for 
enlistment purposes report reflects that the Veteran's 
endocrine system was normal.  The evidence of record, 
including the Veteran's DD-214 and May 1954 Physical 
evaluation Board, reflects that in May 1954, the Veteran was 
released from active duty and transferred to the Temporary 
Disability Retired list due to arthritis, due to direct 
trauma, of the left knee.  The Veteran's May 1954 Physical 
evaluation Board report was negative for any problems 
associated with his pancreas or endocrine system.  

Service connection for the fatal pancreatic cancer may not be 
established on a presumptive direct-incurrence basis as it 
was not demonstrated by competent clinical evidence of record 
within one year of his separation from service.  Rather, the 
Veteran's certificate of death reflects that the onset of the 
fatal pancreatic cancer was in 2002.  There has been no 
assertion of record otherwise as to the onset date.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 1310; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3. 312 (2008).

The appellant contends that the Veteran's prescribed 
treatment of aspirin for his service-connected left knee 
disability pain was a cause of his pancreatic cancer.  A 
November 1954 rating decision reflects that the Veteran was 
service-connected for disability of the left knee, effective 
June 1954.  The Board acknowledges that the Veteran had a 
service-connected disability at the time of his death; 
however the competent medical evidence of record does not 
reflect that his service-connected disability, to include 
treatment thereof, was a principal or a contributory cause of 
death.

The evidence of record includes July 2004 correspondence from 
Dr. H.G.  The correspondence reflects that Dr. H.G. had 
treated the Veteran since 1968, and had prescribed high doses 
of aspirin and non-steroidal anti-inflammatory drugs (NSAID) 
relative to treatment of his knees.  The doctor opined, "I 
believe there is a cause and effect relationship here and, 
more likely than not, a contributing factor to his developing 
pancreatic cancer."  The report does not reflect that Dr. 
H.G. reviewed the Veteran's claims file or provided a 
rationale for his opinion.

The evidence of record also includes an October 2004 
correspondence from Dr. B E.  The correspondence reflects 
that Dr. B.E. treated the Veteran from 1972 until his death.  
Dr. B.E. notes that "[t]here is some suggestion that [the 
Veteran's] long term analgesic use for management of his 
service related orthopedic issues are associated with the 
development of pancreatic cancer."  The report does not 
reflect that Dr. H.G. reviewed the Veteran's claims file.  It 
does reflect that the Veteran had multiple lower extremity 
orthopedic issues and lumbar disc disease.  Dr. B.E.'s 
correspondence included attached internet articles, discussed 
below, in support of his opinion.  

The evidence of record also includes a December 2005 VA 
medical opinion.  The physician opined that the "Veteran's 
aspirin use for a service-connected condition [is] not likely 
to have contributed to his pancreatic cancer and death."  
The December 2005 report reflects that the physician reviewed 
the Veteran's claims file medical records, including the 
internet articles, physician statement, and the internet 
medical website, "UpToDate".

As is true with any piece of evidence, the credibility and 
weight to be attached to this opinion is within the province 
of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  There is no requirement that additional 
evidentiary weight be given to the opinion of a medical 
provider who treats a Veteran; courts have repeatedly 
declined to adopt the "treating physician rule."  See White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  In 
weighing the probative value of the medical opinions noted 
above, the Board finds the opinion of the VA physician, dated 
in December 2005, to have more probative weight than the 
opinions of the private physicians, Dr. B.E. and Dr. H.G.

The Board finds that Dr. H.G.'s opinion has no probative 
value as it has no supporting rationale based on objective 
evidence specific to the Veteran.  Although Dr. H.G. states 
that he believes there is a "cause and effect relationship" 
with regard to aspirin and NSAID drugs and pancreatic cancer, 
he does not provide any data regarding how the dosage or 
period of time for which he prescribed aspirin and NSAID to 
the Veteran contributed to the onset of the fatal pancreatic 
cancer.  

In addition, the Board finds that Dr. B.E.'s opinion has no 
probative value.  Dr. B.E. states that there is "some 
suggestion" of a link between the Veteran's use of analgesic 
and his pancreatic cancer.  The Board finds that the term 
"some suggestion" is too general to be probative.  Medical 
evidence that is speculative, general or inconclusive cannot 
be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993.).  In addition, Dr. B.E. does not provide any 
supporting rationale for his statement.  Rather, his opinion 
appears to be based on internet literature not specific to 
the veteran.

The December 2005 VA physician's opinion is based on a review 
of the claim's file, to include the internet articles 
submitted by the appellant.  It also reflects that the 
physician reviewed the available data regarding aspirin and 
NSAID use in pancreatic cancer and noted it to be 
conflicting.  The physician further noted that large cohorts 
have not found a link between aspirin use and pancreatic 
cancer risk.  Because the VA physician's opinion is supported 
by rationale, the Board finds it to be probative.  Therefore, 
the evidence of record does not establish that a service-
connected disability was either the principal or a 
contributory cause of the Veteran's death.

Finally, the Board acknowledges that the evidence of record 
includes internet articles discussing the relationship of 
certain medication to pancreatic cancer.  Assuming, arguendo, 
that the internet articles rise to the level of a medical 
article or medical treatise, the Board notes that the Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also 
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509 (1998).  In short, articles and treatises tend 
to be general in nature and tend not to relate to the 
specific facts in a given Veteran's claim.  In the present 
case, the articles fall into this general category.  Although 
the articles discuss aspirin and pancreatic cancer, none of 
the articles pertain specifically to this Veteran (i.e. 
specific dosage or period of treatment as in the veteran's 
case).  Therefore, this evidence is not probative with regard 
to the issue here on appeal.

The appellant may sincerely believe that the Veteran's 
aspirin use due to his service-connected knee disability was 
the cause of the Veteran's death.  However, as a lay person 
she is not capable of opining on matters requiring medical 
knowledge or expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the Veteran's 
cause of the Veteran's death must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


